McCLELLAN, J.
The amended bill seeks an accounting and discovery between the parties. The appellee and appellant were the complainant and respond*245ent, respectively in tlie court below. The demurrer to the amended bill was overruled. This action is the basis of the present appeal.
The respondent was the owner of a turpentine farm in Escambia county, Ala. It appears from the bill that respondent engaged complainant to assist him in the operation of the turpentine farm. The engagement contemplated service by complainant from November 1, 1906, to January 1, 1908. Complainant was to receive one-fourth of the net profits of the business operated for turpentine purposes strictly, and $60 per month, which monthly salary, in the aggregate, should be deducted from complainant’s “division of the profits of the turpentine business” of respondent “for the year 1907.” Aside from other provisions, in which stipulations were made for complainant’s compensation by monthly salary and that the remainder (three-fourths) of the net profits should go to respondent, it was also provided that respondent should be the manager of the business and have the “exclusive right to sign notes, checks* and drafts and create any and all indebtedness,” and that he (respondent) should keep or have kept “a set of account books, which books shall be closed on January 1, 1908,” the date on which the engagement for complainant’s services should terminate.
It is alleged in the amended bill that the agreement was reduced to writing and in duplicate; each party taking a copy. As exhibited with the bill, it does not appear to have been signed. It is averred in the bill that complainant entered upon and rendered service in accordance with the provisions of the (unexecuted) paper from November 1, 1906, to November 1, 1907, two months before the execution of the agreemnt as shown by the paper, when “respondent ceased making and refused to make anjr further payment or payments to your *246orator under said contract, and refused and declined to allow your orator to continue at work under said contract.” One ground of the demurrer takes the objection that the agrément was void under the statute of frauds (Code, § 4289, subd. 1), for that the agreement was, by its terms, not to be performed within a year from the making thereof, and it was not subscribed as the statute of frauds requires.
Where the pleading shows on its face that the contract or agreement relied on 'is obnoxious to the statute of frauds, the objection may be taken by demurrer. — Merritt v. Coffin, 152 Ala. 474, 44 South. 622.
In paragraph 1 of the amended bill it is averred: “That on, to-wit, November 1, 1906, respondent and your orator entered into a certain contract, in duplicate, of which a copy is hereto attached and marked Exhibit A and made a part hereof.” The paper (unsigned) to which we have referred before is the exhibit mentioned in the quotation from the bill. The effect of the exhibition of this paper with the bill, as quoted, was to make the paper as much a part of the bill as if 'set out in the body of the bill; there being' nothing in the bill contradictory of or qualifying the exhibit. — Minter & Gayle v. Bank of Mobile, 23 Ala. 762, 58 Am. Dec. 315; Rule 16, Chancery Prac. (Code, p. 1533). The thus exhibited paper has two blank lines at its foot at the place where signatures to engagements are usually affixed. The paper is not subscribed in any wise by any one.This obvious omission appears from the face of the paper thus assimilated into the bill. As indicated, the contract it would evidence was to extend over a period of 14 months.
According to undoubted authority in this court, the agreement between parties shown by the bill and its exhibit was not one constituting them partners inter seso. *247Its utmost legal effect was to create a relation of employer and employee, as the learned chancellor concluded. — Stafford v. Sibley, 106 Ala. 189, 17 South. 324. The agreement shown did not provide for the sharing, in any degree, by complainant of the losses the enterprise might suffer. The contract was void under the statute of frauds. — Scoggin v. Blackwell, 36 Ala. 351; Treadway v. Smith, 56 Ala. 345.
It appears from the bill that the monthly salary of complainant was paid to him up to November 1,1907, for twelve months after the service began November 1, 1906. The contract alleged was an entirety. It was indivisible. — Martin v. Massie, 127 Ala. 504, 29 South. 31. The partial (not complete) performance of the contract did not take it out of the statute of frauds. — Scoggin v. Blackwell, supra; Treadway v. Smith, supra. The ground of the demurrer asserting that the agreement relied on was obnoxious to the statute of frauds should have been sustained.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.